DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…or a multilayer neural network including an input layer, an intermediate layer, and an output layer, to, when there is a discrepancy between a processing result of either the identification processing or the classification processing using data inputted to the input layer, and the side information, change an output value of the intermediate layer and performing either the identification processing or the classification processing again…”, or any variations thereof as recited.
Closest prior art Sawada USPN 11023806 discloses a first neural network that has learned by using source learning data and obtains target learning data, the target learning data including a plurality of first data items each of which is given a first label and a plurality of second data items each of which is given a second label, (b) obtains a plurality of first output vectors by inputting the plurality of first data items to a second neural network and obtains a plurality of second output vectors by inputting the plurality of second data items to the second neural network, and (c) generates a first relation vector corresponding to the first label by using the plurality of first output vectors and generates a second relation vector corresponding to the second label by using the plurality of second output vectors.
Further closest prior art Schamp USPN 9330321 discloses an image of a visual scene, comprising a plurality of pixels. is acquired and an associated range map is either determined therefrom or separately acquired. Elements of the range map comprise distances from the camera for each pixel of the image. In one aspect, either the image or the range map is processed with a connected-components sieve filter that locates clusters of pixels or elements that are connected to one another along either adjacent rows, columns or diagonally. In another aspect, a cross-range value of range-map element is compared with a down-range-responsive cross-range threshold of a boundary of a collision-possible space and the pixel or element is nulled or ignored if associated with a location that is not in the collision-possible space. The collision-possible space is responsive to an operating condition of a vehicle from which the image is acquired.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


July 16, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662